Citation Nr: 9901809	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  96-29 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for cardiovascular-
hypertensive disease.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to an increased (compensable) evaluation for 
anxiety reaction.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from April to November 1943.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wilmington, Delaware, 
which denied the veterans claims of entitlement to service 
connection for a heart condition and hypertension, to service 
connection for diabetes mellitus, and to an increased 
evaluation for an anxiety reaction.

Initially, review of the veterans claims file indicates that 
the veteran also sought service connection for a back 
condition when he submitted his claim for the above-mentioned 
disorders to the RO in December 1994.  The RO has taken no 
further action on this particular issue.  As such, this issue 
is referred to the RO for further development, as warranted.

Additionally, the Board notes that the veterans appeal was 
certified to the Board in March 1998.  Subsequent to this 
certification, the Board received directly from the veteran 
additional evidence in the form of private medical records, 
which documented recent treatment for the veterans coronary 
artery disease.  Pursuant to 38 C.F.R. § 20.1304(c) (1998), 
such additional evidence, submitted after the appeals 
certification, must be considered by the agency of original 
jurisdiction prior to any determination by the Board, where 
the additional evidence is pertinent, absent either waiver of 
consideration by the agency of original jurisdiction or a 
grant of the full benefit sought on appeal.  However, with 
respect to the veterans claim of entitlement to service 
connection for diabetes mellitus, the Board concludes that 
these additional medical records are not pertinent and need 
not be considered by the agency of original jurisdiction 
prior to any determination by the 


Board.  Here, the medical records specifically address post-
service treatment received by the veteran for his coronary 
artery disease and merely reference, historically, the 
veterans diabetes mellitus.  These medical records are 
silent as to the causation of the veterans diabetes and any 
relationship to service and do not work to well ground the 
veterans claim of service connection for his diabetes 
mellitus.

As such, the veterans claim of entitlement to service 
connection for diabetes mellitus will be discussed in the 
following decision, while the issues of entitlement to 
service connection for cardiovascular-hypertensive disease 
and entitlement to an increased (compensable) evaluation for 
anxiety reaction will be addressed in the remand section 
below.  The undersigned is aware that service connection for 
hypertension was denied in the rating decision of December 4, 
1959.  It does not appear, however, that the veteran was 
specifically notified of that adverse determination.  Under 
such circumstances, finality will not be accorded to that 
regional office decision.  38 C.F.R. § 20.1103 (1998).


FINDING OF FACT

No competent medical evidence has been presented to show that 
the veterans diabetes mellitus is related to service or 
events therein.


CONCLUSION OF LAW

The claim of service connection for diabetes mellitus is not 
well grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well grounded 
claim requires more than allegations that the veterans 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a).

The United States Court of Appeals for Veterans (Court) has 
held that the three elements of a well grounded claim for 
service connection are: 1) evidence of a current disability 
as provided by a medical diagnosis; 2) evidence of incurrence 
or aggravation of a disease or injury in service, as provided 
by either lay or medical evidence; and 3) a nexus, or link, 
between the service related disease or injury and the current 
disability, as provided by competent medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304 (1998).  Additionally, 
service connection may also be established for certain 
chronic diseases, including diabetes mellitus, if manifested 
to a compensable degree within one year after separation from 
service.  38 C.F.R. §§ 3.307, 3.309 (1998).

II.  Factual Background

Here, the pertinent evidence of record consists of the 
veterans service medical records, various VA examinations 
(conducted in July 1947, in July 1950, in February 1995, and 
in April 1995), VA outpatient treatment records (dated from 
June 1954 to March 1961), and post-service private medical 
records.

The veterans service medical records are negative for any 
complaints and diagnosis of or treatment for diabetes 
mellitus.  The veteran was discharged from service due to 
neurocirculatory asthenia.

The July 1947 and 1950 VA examinations are also negative for 
any self-reported or clinically observed diabetes mellitus.

The VA outpatient treatment records address only the 
veterans neurocirculatory asthenic type of disorder and are 
silent as to any diagnosis of or treatment for diabetes 
mellitus.

Private medical records (dated from January 1990 to March 
1994) reflect the post-service diagnosis of non-insulin 
dependent diabetes mellitus, Type II.  They are silent as to 
etiology.

The February 1995 VA examination indicates that the veteran 
was not known to have diabetes mellitus while in service.  
The veteran reported that approximately 20 years before it 
became apparent that he was a diabetic, due to frequent 
urination.  He was hospitalized and treated initially with 
insulin.  The veteran currently complained of elevated blood 
sugar.  Physical examination found vascular deficiency in the 
veterans right foot and diabetic ocular disturbance in the 
right eye, due to retinal hemorrhage.  The examiners 
diagnosis was diabetes mellitus with retinopathy and 
neuropathy.

The April 1995 VA examination reflects the veterans reports 
of having diabetes and of taking insulin and Diabinese.  The 
diagnosis was diabetes mellitus, insulin dependent.

Additional private medical records (dated in March 1998 and 
received at the Board in May 1998) note, under past medical 
history, that the veteran reported having diabetes for the 
past 28 years.  They, too, are silent as to etiology and 
offer no medical opinion relating the veterans diabetes to 
his service.

III.  Analysis

The Board recognizes the veterans contention that he is 
entitled to service connection for diabetes mellitus.  
However, the Board must adhere to established law and 
regulations in its determinations.  As such, the veterans 
claim must be denied, as it is not well grounded.

Specifically, the veterans service medical records are 
negative for any indication of or notation regarding diabetes 
mellitus.  Nor does the claims file contain any competent 
medical evidence, including medical opinion, linking the 
veterans diabetes mellitus to his service.  Indeed, the 
clinical evidence of record does not even reflect a diagnosis 
of diabetes mellitus until the early 1990s, almost 50 years 
after the veterans separation from service.  Further, this 
same clinical evidence notes, in part, the veterans own 
reported medical history of having been diagnosed with 
diabetes approximately 20 to 28 years before, placing the 
veterans reported onset sometime around the early 1970s.

In effect, the veteran has proffered only his lay assertions 
that his current diabetes mellitus is service-related.  In 
this regard, there is no indication in the record that the 
veteran possesses the medical expertise required to render 
such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Where the determinative issue involves medical 
causation or diagnosis, competent medical evidence that the 
claim is plausible is required.  See Grottveit v. Brown, 
supra.  

Absent competent medical evidence of a nexus, or link, 
between the veterans current diabetes mellitus and his 
service or its occurrence within one year after separation, 
the veteran has not submitted a well grounded claim of 
entitlement to service connection for diabetes mellitus.  Nor 
has the veteran provided any indication of the existence of 
additional evidence that would make this claim well grounded.  
See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Robinette 
v. Brown, 8 Vet. app. 69 (1995).

Application of the rule regarding reasonable doubt is not 
required, as the veteran has not met his burden of submitting 
a well grounded claim.  38 U.S.C.A. § 5107(b) (West 1991).

ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

REMAND

The veterans service medical records contain multiple 
references to cardiovascular symptomatology.  The veteran 
testified at his hearing before the Board in August 1998 that 
he had been receiving continuous treatment for his heart 
problem for over 56 years.

Given the evidentiary indications of a possible heart 
disorder while the veteran was in service, as well as the 
veterans testimony suggesting the existence of voluminous 
post-service medical records, the Board finds the record 
inadequately developed for disposition of the veterans claim 
of entitlement to service connection for cardiovascular-
hypertensive disease.

Review of the veterans claims file indicates that the RO 
considered the veterans anxiety reaction under the 
applicable schedular criteria in effect prior to October 7, 
1996.  See 38 C.F.R. § 4.132, Diagnostic Code 9400 (1994).  
Here, the Board notes that the schedular criteria applicable 
to anxiety disorders were revised, effective October 7, 1996.  
See 61 Fed. Reg. 52, 695 (October 8, 1996).

In this regard, when a law or regulation changes during the 
pendency of an appeal, the criteria most favorable to the 
veteran apply, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  In 
effect, the veteran should be evaluated under both sets of 
criteria, with the more advantageous one utilized.  Id.  In 
this instance, the RO has not been afforded the opportunity 
to evaluate and assign a disability rating for the veterans 
anxiety reaction under the revised regulatory schedule 
currently referable to mental disorders, including anxiety 
disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9400 
(1998).  The RO must be allowed such an opportunity before 
review by the Board.

In light of the above, therefore, the issues of entitlement 
to service connection for cardiovascular-hypertensive disease 
and to an increased evaluation for the veterans anxiety 
reaction will not be decided pending a REMAND for the 
following actions:

1.  The veteran should be invited to 
submit copies of any post-service medical 
records which would tend to link 
cardiovascular-hypertensive disease to 
service, particularly any records for 
such treatment in the years reasonable 
close to his military service.

2.  A VA examination should be scheduled 
and conducted by a cardiologist, to 
determine the nature of and relationship 
of the veterans current cardiovascular-
hypertensive disease and the 
cardiovascular symptomatology reported 
during service.  All suggested studies 
should be conducted.  All findings should 
be recorded in detail, including a 
thorough recitation of the veterans 
medical history. The claims file and a 
separate copy of this remand must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.

The veteran should be advised that 
failure to report for the scheduled 
examination may have adverse consequences 
in the adjudication of his claim.  
38 C.F.R. § 3.655 (1998).

3.  The RO should carefully review the 
examination report to ensure that it is 
in complete compliance with this remand, 
including all requested findings and 
opinions.  If not, the report should be 
returned to the examiner for corrective 
action.

4.  The RO should also consider and 
evaluate the veterans claim of 
entitlement to an increased evaluation 
under the new and earlier criteria 
applicable to his anxiety reaction.

5.  The RO should then review the 
veterans various claims and consider all 
pertinent law, regulation, and criteria, 
in light of the examination report and 
any additional medical records received.  
If the veterans claims remain in a 
denied status, he and his representative 
should be provided with a supplemental 
statement of the case, which should 
include a full discussion of action taken 
on the veterans claims and the reasons 
and bases for such actions.  The 
applicable response time should be 
allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
